                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHAEL J. CRUTCHFIELD,

      Plaintiff,
                                              Case No. 16-14207
v.
                                              HON. DENISE PAGE HOOD
BEAVER AEROSPACE &
DEFENSE INC. and PHILLIPS
SERVICE INDUSTRIES, INC.,

     Defendants.
_________________________________________/

                   ORDER DENYING WITHOUT PREJUDICE
                    PLAINTIFF’S MOTION IN LIMINE [#53]

      On November 30, 2016, Plaintiff Michael J. Crutchfield filed the instant action

alleging that Defendants discriminated against him on the basis of his age and

disability. The Court previously denied Defendants’ Motion for Summary Judgment

[Dkt. No. 49]

      Plaintiff filed a motion in limine to preclude Defendants from mentioning at

trial any evidence of Plaintiff’s multiple marriages and divorces and that Plaintiff’s

wife lost her license to practice law. Plaintiff contends that such evidence is

irrelevant, inadmissible, and would be unfairly prejudicial to Plaintiff, such that it

should be excluded under Federal Rules of Evidence 401 and 403. Defendants have


                                          1
filed a response opposing the motion in limine and argue that, at this time and without

any context, the motion in limine should be denied as premature.

      In this employment action involving alleged age discrimination when Plaintiff

was not hired directly by Beaver Aerospace & Defense, Inc. after a period of contract

work, it seems to the Court that evidence regarding Plaintiff’s marriages and divorces

or his current wife losing her license to practice law would not be relevant. As the

Court does not know the context in which such evidence may be relevant or how

Plaintiff intends to present his case, however, the Court finds that making a ruling

regarding the exclusion of such evidence would be premature at this time.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion in Limine [Dkt. No. 53] is DENIED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that, if at trial a party desires to mention, make

reference to, or ask a question regarding, Plaintiff’s previous marriages and divorces

or his current wife’s loss of her license to practice law, the party shall raise the issue

with the Court outside the presence of the jury.

      IT IS ORDERED.
                                         s/Denise Page Hood
                                         Chief Judge, U. S. District Court
Dated: November 13, 2018
I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 13, 2018, by electronic and/or ordinary mail.

                                     s/LaShawn R. Saulsberry
                                     Case Manager




                                        3
